Title: I. Jefferson’s Notes on Sheffield’s Observations on the Commerce of the American States, [1783–1784?]
From: Jefferson, Thomas
To: 



[1783–1784?]


[Is the navigation act of Gr. Br. beneficial to her when applied to the U.S.? Will she not lose more than she will gain by it?
We never carried more than 25 ship loads from the W. Indies whereas the carriage of the U.S. is probably 6. or 800 shiploads of which Gr. B. would participate.
Is it for our advantage to make this a mutual participation? If it is, it can only be made so by their opening valuable and free markets to us.
Gr. Br. might apply the principles of that act advantageously against other states who would have only manufactured and not raw materials to carry; but the American materials are raw.
If U. S. retaliate by passing a navigation act we shall be gainers in point of carriage.

No nation will exclude our commodities in our own bottoms, because they are raw, nor forbid us to bring theirs in our own bottoms, because they are manufactured.
Can Russia be substituted by England instead of America to advantage.

Argument against

her ports are shut up by ice
her tar is thinner

Argument for it.

she has not inhabitants to manufacture
she will make quicker paiments.

Treaty between G. B. and Russia expires in 1786.
Will Russia and the U. S. be competitors? Examine the articles particularly

Iron. We do not make enough for ourselves.
hemp. do.
cordage. do.
sail duck. We make some.
tobo. They cannot pretend to a competition.
tar.
pitch.
turpentine
masts
furs

Ld. Sheffd. pa. 54. The whale fishery even to Hudson’s bay cannot be carried on to greater advantage from Nov. Scot. St. John’s and N.F.L. than from the Eastern states: because the difference of distance is but a few hours sail, besides the whales had left that ground before the war.
pa. 58. He is wrong in saying that the Americans being possessed of the greater part of the carrying trade to and from the W.I. could employ in that their fishing vessels during the winter. The last fare of fish is coming in from Oct. 20. to Dec. 25. They recommence their fishing about 20th. Feb. of the ensuing year. A voiage to the W.I. takes 3 months. It is obvious then that the interval of fishing is not long enough to admit a W.I. voiage unless it be for the few who bring in their last fare very early. The rest are either laid up for the winter, or go to Virginia for corn. It would be miserable economy to suffer the fishing of the ensuing year retarded a moment by their vessels being out on a W.I. voiage. Besides the fishing vessels are totally improper to go to the W.I. because they are too small to carry lumber.]

The soil of N.F.L. is a barren. They never can farm it. They raise good roots. They are furnished with cattle, sheep &c. from the Eastern states. In N.F.L. at the Northern end are good masts and other timber for ships. St. John’s has very little timber. Nova Scotia none or little. What vessels they build are mostly of pine. They have built their new town of Shelburne with timber boards &ca. from the Eastern states. The soil of the island St John’s is excellent. The climate is softened by being surrounded by the sea. This is capable of real improvement. Halifax and Shelburne are not more liable to freeze than Boston which is shut up from one to 4 weeks only comm[unibus] ann[ibus]. pa. 62. He is mistaken probably in supposing that the British can undersell the Americans in their Spermaceti candles in the W.I. Both must perform double voiages. i.e. one to catch the whale and bring home the Spermaceti to be manufactured, and a second to carry it to market. The manufacture requires very little labour, and therefore any difference in the price of labour will be scarcely sensible and will be counterbalanced by our propinquity to the market. Seven eighths of the Spermaceti candles made, go to the W.I. where the heat of the climate renders them cheaper than tallow. The other eighth supplies Europe, Africa and America. pa. 64. The Canadians cannot succeed in manufacturing flour; because as soon almost as the season in the fall admits of manufacturing their streams freeze up, the transition being immediate from extreme heat to extreme cold.
pa. 65. Neither France nor Engld. can prevent our supplying their fisheries with provisions. The run between the banks and continent is so short that their vessels can come for it or we carry to them without a possibility of detection.
pa. 68. He sais ‘timber for pipe staves may be found in Canada and Nov. Scot.’ Red oak holds molasses but not rum. White oak holds rum but not molasses. As to rum, the pores of the red oak are so large that the liquor escapes and even the white oak must be of the very best. As to molasses, it does not escape thro’ the pores of the white oak, but it is so heating that it occasions the staves to shrink and then it escapes at the joints. But in red oak by entering and distending the pores it counteracts the shrinkage at the joints and keeps them tight.
Canada has white oak but it’s ports are shut up 8 months in the year. Nova Scotia has no white oak or next to none. Tho he sais they have at Passamaquaddy and St John’s river. There is none in the province of Maine. The white oak grows worse the  farther North which induces a doubt on the quality of that in Canada.

pa. 69. Tar before the war cost only 4/sterl. the barrel in N. Car and not 6/
Pitch cost in N.C. 5/sterl. and not 7/6
The bounty on tar was ⅚ sterl. the barrel.
Russia tar costs ⅚ to 6/ the barrel at the port of exportation. The freight from thence is as high as from N.C. The navigation is more dangerous and open only a few months in the summer.
Swedish tar is dearer than that from Archangel.
72. There is a duty of 1/ a barrel on foreign pitch and tar which has not yet been extended to that of the U. S. A duty also on foreign turpentine.

pa. 84. No American vessels ever went to the W. Indies for freight except those newly built for sale in the Eastern states, and of these only a part. Ld Sheffd. supposes built in the Eastern states in 1769. 71. topsail vessels, 200 sloops and schooners the tonnage of the whole 13,435 tons. Of these about 35 topsails of from 220 to 250 tons each went to the W.I. for freight. Of course the whole portage between W.I. and Gr. Br. which we took from the latter was but 8000 tons annually. This would maintain 533 seamen (at 1. to every 15 tons). The worth of one of these ships, with the freight would make a remittance of 2500£ which was in exchange for British manufacture[s]. Then the whole 35 ships remitted 62,500£. Suppose labourers and manufacturers on an average require 25£ for their support. Then these 35 ships maintained 2500 labourers and manufacturers. [If this] carriage is taken from us, remittances to that amount are suppressed and of course purchases of [Bri]tish manufacture. So that Gr. Br. gaining 533. seamen loses 2500 labourers and manufacturers.
[pa. 89. What an insult to suppose we shall carry our tobaccos to Gr. Br. to be sorted and reexported to the different markets, as if we could not sort it at home. If it were necessary to bring it all to one place, the nearer home the better, and Norfolk should be the place, because there is not a pound of tobacco exported from Maryld. Virga. or N. Carola. but what must pass Norfolk. There too it may be collected in small craft.] The portage of the produce of the U.S. to market and the returns, as calculated by Mr. Tracy on Ld. Sheffield’s tables is worth 750,000£ sterl. [or 1,000,000£ lawful,] which at the average of 50/ the ton sterling employs 400,000 tonnage of ships. Suppose these ships to be of 200 ton each and to make two  voiages a year i.e. to carry out 200 tons and bring back 20 tons (equal to their proceeds) twice a year it will give constant emploiment to 400,000/220 × 2 = 909 ships. Allow 12 men to each of these and it maintains 10,818 seamen. I had produced nearly the same result thus.


The tobacco of Virga is about
 30,000 tons


1,000,000 bush. wheat (@ 60 ₶ pr. bush)
 30,000


600,000 bush. Ind. corn and every thing else
 30,000


Returns about one tenth in weight
 10,000



100,000


The other states afford about three times as much
300,000



400,000 tons


At 2 voiages each this gives constant emploiment to 1000 ships.


At 12 men to each this supports
  1200 seamen


The Cod fisheries support
  3000


The whale fishery
  2500


Other coasting business
  2500



20,000


[It is only the first article however which Gr. Br. will participate with us if we do not pass a navigation act, that is the 12,000 seamen, as before the war she possessed and may possess again all the carrying business Southward of Baltimore. This amounts to ⅔ of the whole; of course it maintained for her 8000 seamen, in return for the 533 which we maintained in the carriage between the W.I. and Europe. The portage between the U. S. and W.I. is about ⅓ of the whole, i.e. it amounts to 250,000£ sterling.]


   
   Champion sais £5. pa. 25.




   
   Should then be 12,500.


